Citation Nr: 1232581	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative lumbar arthritis with degenerative disc disease, spinal stenosis, with radiculopathy.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left elbow lateral epicondylar pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, declining to reopen the claim of entitlement to service connection for bilateral hearing loss for failure to submit new and material evidence.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received notification from the Veteran in May 2012, indicating that he wanted to withdraw his appeal seeking compensation under 38 U.S.C.A. § 1151 for degenerative lumbar arthritis with degenerative disc disease, spinal stenosis, with radiculopathy.  The Board received such request prior to the promulgation of a decision.

2.  VA received notification from the Veteran in May 2012, indicating that he wanted to withdraw his appeal seeking compensation under 38 U.S.C.A. § 1151 for left elbow lateral epicondylar pain.  The Board received such request prior to the promulgation of a decision.

3.  The December 2006 rating decision denying service connection for bilateral hearing loss was not appealed and is now final.  

4.  Evidence received since the December 2006 rating decision qualifies as new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss.  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative lumbar arthritis with degenerative disc disease, spinal stenosis, with radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for left elbow lateral epicondylar pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The December 2006 rating decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

4.  New and material evidence has been received and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Veteran perfected an appeal from an October 2008 rating decisions that, in pertinent part, denied his claims of entitlement to compensation for degenerative lumbar arthritis with degenerative disc disease, spinal stenosis, with radiculopathy and left elbow lateral epicondylar pain under 38 U.S.C.A. § 1151.  In May 2012, VA received a letter from the Veteran indicating his intent to withdraw these issues.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b).  Once the Veteran withdrew these issues, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review these issues and they are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, by reopening the claim of entitlement to service connection for hearing loss, the Board is granting in full this aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence to Reopen a Claim for Hearing Loss

The Veteran's claim of entitlement to service connection for bilateral hearing loss was previously denied by the RO in December 2006.  The Veteran did not appeal this decision and it is, therefore, final.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim was previously denied because the evidence of record failed to demonstrate that bilateral hearing loss was incurred in or was caused by service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that evidence has been submitted that is both new and material.  In June 2010, VA received a statement from the Veteran's wife asserting that the Veteran had excellent hearing prior to his military service, but that after service, he began to struggle with hearing loss.  As this evidence relates directly to the reason for why the Veteran's claim was previously denied in December 2006, it qualifies as new and material evidence and the claim of entitlement to service connection for bilateral hearing loss is reopened.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative lumbar arthritis with degenerative disc disease, spinal stenosis, with radiculopathy is dismissed.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for left elbow lateral epicondylar pain is dismissed.  


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As already noted, the Veteran's claim was originally denied by the RO in December 2006.  This denial was based in part on an October 2002 study from the American College of Occupational and Environmental Medicine and a study conducted by the National Academy of Sciences.  However, neither of these studies was ever incorporated into the claims file.  While the December 2006 rating decision is now final, the evidence relied upon in making that determination should still be located and incorporated into the claims file.  Moreover, the Veteran should be given a copy of this study in an effort to properly prosecute his claim of service connection for hearing loss.

In addition, the evidence of record demonstrates that the Veteran is entitled to a VA examination before appellate review may proceed on this issue.  The Board notes that the Veteran requested an examination regarding his bilateral hearing loss in his original claim of July 2006.  While the Veteran's service treatment records fail to reflect hearing loss, the Board notes that no audiometric evaluation was actually performed as part of the Veteran's September 1969 release from active duty examination.  Despite this fact, the Veteran has stated that he has been suffering from hearing loss since his military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The Veteran's wife has also alleged a change in the Veteran's hearing upon his return from military service.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is evidence of a current disability.  The Veteran has also alleged noise exposure during military service, and the statements offered by the Veteran and his wife suggest that his hearing loss may be related to military service.  As such, the McLendon criteria outlined above have been met and the Veteran should be scheduled for a VA examination to determine whether it is at least as likely as not that his current hearing loss manifested during, or as a result of, active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) should associate with the claims file a copy of the October 2002 study from the American College of Occupational and Environmental Medicine and the study conducted by the National Academy of Sciences that were referenced when denying the Veteran's claim of service connection for hearing loss in December 2006.  The Veteran should be mailed a copy of the study so that he can properly prosecute his claim of service connection for bilateral hearing loss.  All reasonable attempts should then be made to obtain this evidence, and if it cannot be obtained after reasonable efforts have been made, issue a formal determination that such evidence does not exist or that further efforts to obtain such evidence would be futile, which should be documented in the claims file.  

2.  The Veteran should also be scheduled for a VA examination before an audiologist regarding his bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner assigned to the Veteran's case.  The examiner is asked to perform all indicated tests and studies (i.e. audiological studies, as well as Maryland CNC speech recognition test) and opine as to whether it is at least as likely as not (i.e. at least a 50-50 probability) that the Veteran's current hearing loss is related to noise exposure during military service.  A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay statements regarding his noise exposure in service, the onset of hearing loss and his post service history of hearing loss.  

3.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  

4.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


